 


110 HJ 31 IH: Proposing an amendment to the Constitution of the United States relating to equality of rights and reproductive rights.
U.S. House of Representatives
2007-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
110th CONGRESS 
1st Session 
H. J. RES. 31 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2007 
Mr. Jackson of Illinois introduced the following joint resolution; which was referred to the Committee on the Judiciary 
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States relating to equality of rights and reproductive rights. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States: 
  — 
1.Equality of rights under the law shall not be denied or abridged by the United States or by any State on account of sex. 
2.Reproductive rights for women under the law shall not be denied or abridged by the United States or any State. 
3.Congress shall have power to enforce and implement this article by appropriate legislation. 
4.This amendment shall take effect two years after the date of ratification. . 
 
